Judith Rogers, Judge. Appellant, Dewayne Williams, was found guilty by a jury of second-degree murder and was sentenced to a term of twenty years in prison. Appellant raises three issues for reversal of his conviction. Because we find merit with his first point, we reverse and remand for a new trial. Shane Kidwell was fatally shot while sitting in his car at a housing project in Blytheville, Arkansas, and appellant was charged with first-degree murder in connection with Kidwell’s death. Appellant filed a pretrial motion to prohibit the State from impeaching its own, as well as defense, witnesses with prior statements made to the police. Appellant again raised objections to the State’s impeachment of the witnesses at trial, which the trial court overruled. Appellant assigns the trial court’s rulings as error.  We recently considered this issue in Hinzman v. State, 53 Ark. App. 256, 922 S.W.2d 725 (1996). There, we recognized that unsworn statements made by a witness are hearsay, and thus cannot be introduced as substantive evidence to prove the truth of the matter asserted therein. We also acknowledged that, under Rule 613 of the Arkansas Rules of Evidence, extrinsic evidence of a prior inconsistent statement made by a witness can be admitted if the witness is afforded the opportunity to explain or deny the statement, and does not admit having made it, and the other party is afforded the opportunity to interrogate the witness about the statement. Conversely, if the witness admits giving a prior inconsistent statement, then extrinsic evidence of that statement is not permitted. Id. In Hinzman v. State, we determined that the trial court had erred by allowing the State to impeach the prosecuting witness, who candidly admitted that she had previously given false statements to the police and others, by quoting excerpts from the prior statement detailing the accusations she had made against the defendant. We reached that decision in reliance on the settled principles mentioned above and previous case law, particularly the supreme court decision of Roberts v. State, 278 Ark. 550, 648 S.W.2d 44 (1983), where it was held that a prior inconsistent statement could not be quoted into evidence as part of the impeachment process.  In the case at bar, Shawn Jefferson, a witness for the defense, testified on direct examination that appellant was standing in a crowd drinking when the shooting occurred and that the only person near the victim’s vehicle was Jerome Woodard, who had since been killed. During cross-examination, the State asked Mr. Jefferson if he had given a statement to police officers soon after the murder of Shane Kidwell. The witness responded that he had voluntarily given a statement to the police. The following then occurred: Q: You told them in that statement that “[appellant] went to shooting at the dude,” didn’t you? A: I can’t remember. Q: Would you like to have a copy of your statement to look at? A: Yes, sir, I would. Q: (HANDING) I refer you to page two. The last few questions on page two. Did you make that statement to police officers? A: (EXAMINING) I believe so. Q: That was in a tape recorded statement? A: Yes, sir, it sure was. Q: That was some one or two days after this murder had taken place — the murder of Shane Kidwell. Did you in fact at that time make a statement that [appellant] had shot Shane Kidwell some four to five times? A: Yes, sir, I did. In its examination of the witness, the State did more than question the witness as to whether he had given a statement which was not consistent with his testimony at trial. As in Hinzman v. State, the State sought to impeach the witness with the prior statement by quoting from the statement, thereby revealing the content of the assertions which had been previously made. Moreover, the witness was not given the opportunity to explain or deny that he had given an inconsistent statement. See Patterson v. State, 318 Ark. 358, 885 S.W.2d 667 (1994). In keeping with Hinzman v. State and the case law discussed therein, we conclude that the State’s attempt to impeach the witness was improper. The dissent asserts that Shawn Jefferson did not unequivocally admit the statement. It is clear from the record that Mr. Jefferson admitted making a statement but was not given the opportunity to admit or deny making a prior inconsistent statement as Rule 613 requires. For much the same reason, we also conclude that error occurred in the State’s impeachment of its own witness, Kimberly Smith. Appellant also argues that the trial court erred in denying his motion to suppress evidence because his custodial statement was not given voluntarily but was obtained in violation of his Miranda rights. We disagree.  In reviewing the trial court’s denial of a motion to suppress, we make an independent determination based on the totality of the circumstances and reverse the trial court only if the decision was clearly against the preponderance of the evidence. Dickerson v. State, 51 Ark. App. 64, 909 S.W.2d 653 (1995).  Custodial statements are presumed involuntary, and the State has the burden of proving otherwise. McClendon v. State, 316 Ark. 688, 875 S.W.2d 55 (1994). The State must therefore make a prima facie showing that the accused knowingly, intelligendy, and voluntarily waived his right to remain silent. Morris v. State, 302 Ark. 532, 792 S.W.2d 288 (1990). In determining whether a statement is voluntary, consideration is given to the accused’s age, lack of education, low intelligence, lack of advice of constitutional rights, length of detention, repeated and prolonged questioning, and the use of physical punishment. Henderson v. State, 311 Ark. 398, 844 S.W.2d 360 (1993). The credibility of the witnesses who testify to the circumstances surrounding the defendant’s custodial statement is for the trial court to determine. Porchia v. State, 306 Ark. 443, 815 S.W.2d 926 (1991). The record reveals that appellant was twenty-one years old, had an eleventh grade education, and was working on a GED. Ralph Hill, Chief of Police in Blytheville, arrested appellant on Friday, July 18, 1992, at 6:30 a.m. Chief Hill testified that he advised appellant of his Miranda rights. Chief Hill said that appellant acknowledged that he understood his rights, but he did not take a statement from appellant at that time because appellant was intoxicated. Mary Ann Lampe, a detective sergeant, testified that she was present at the time appellant was arrested and that he was advised of his rights. She also said that appellant was not questioned at that time because he was intoxicated. Vernon Gann, a detective with the Blytheville police department, testified that he interviewed appellant at 9:00 a.m. on Monday, July 20, two days after his arrest. He said that he advised appellant of his rights and read the rights form to appellant. Detective Gann testified that appellant refused to sign the rights form, but that appellant indicated that he understood his rights and would cooperate and answer any questions. He said that he tape recorded their conversation, and appellant gave his statement of his own free will and was not threatened, hit, struck, or beaten. Detective Mike Marshall was also present during the interview, and he testified that appellant voluntarily waived his rights and agreed to give a statement. Appellant testified that he was intoxicated when he was arrested. He said that Chief Hill got violent with him and began kicking his chair. Appellant testified that he requested an attorney several times over the course of the weekend and that he was struck and threatened. Appellant admitted that he refused to sign the rights form.  After reviewing the evidence, we cannot say that the trial court’s finding that appellant voluntarily waived his Miranda rights was clearly against the preponderance of the evidence.  Appellant also maintains, however, that there was no valid waiver of his Miranda rights because he did not sign the written waiver. There is no requirement that an accused sign a written waiver prior to making a statement. Hayes v. State, 312 Ark. 349, 849 S.W.2d 501 (1993).  Lastly, appellant argues that he was not prompdy brought before a magistrate following his arrest pursuant to Ark. R. Crim. P. 8.1. We decline to address appellant’s final point because he failed to make this argument below, and we do not address issues raised for the first time on appeal. Penn v. State, 319 Ark. 739, 894 S.W.2d 597 (1995). Reversed and remanded. Robbins, Mayfield and Neal, JJ., agree. Jennings, C.J., and Pittman, J., concur in part and dissent in part.